ORNEY            GENERAL

                     OF     TEXAS




Honorable Penn 9. Jackson       Opinion Nc. WW-494
Chairman
State Board of Insurance        Re:    Compensation of members
Austin 14, Texas                       of the State Board of
                                       Insurance for the fiscal
                                       year ending August 31,
Dear Mr. Jackson:                      1959 0
          You have requested an opinion wneerning Item 1 of
the appropriation under the heading 'pBoardof Insurance Com-
missioners" eontafned fn House Bill 133, Acts of the 55th
Legislature, Regular Session, 1957, Chapter 385, page 870,
at page 1006. Your qaestfons are as follows:
     "1. Is the Comptroller IawPully authorized to pay
     the members of the State Boar1 of Insurance their
     compensation beginning September 1, 1958, from such
     appropriations for salaries and wages enumerated In
     House Bill 133?
     "2 ~ Commencing September 1, 1958, when the members
     of the State Board of Insurance devote full time to
     the duties of their of"fioes,and so certify, may
                                 ~--~n?f~tions~
     they be paid out of au& ap&c,_,         at the ?2xte
     of 1/12th 5P the annual appr~;Xiation each month?

     “3.  If Question No, 2 is answered in the negatfve,
     then please inform us what ~pmwi~ k!dwwf?ng er cer-
     tiffcate will be required on the per ,s,Yern
                                               account
     of the members for this c~mpenaat'ron."
          Item 1 reaes as follows:
                                     "For the years Fndfng
                                    August 31,   August 31,
                                       1958         1959
          "FOP Salaries and
            Wages:
     "1. Commissioners, at
          $15,000 0 D . D . *         $ 45,000    $ 45,000”
Honorable Penn J".Jackson, Page 2, (WW-494).


          Senate Bill 222 Acts of the 55th Legislature,
Regular Session, Chapter 499, page 1454, amended the Texas
Insurance Code by oreating the State Board of Insuranae and
the new official position of Commissioner of Insurance.
Subdivision (b) of Article 1,02 of the Insurance Code as
amended by Senate Bill 222 provides as follows:

         "(b) All of the powers, functions, authorl-
    ties, prerogatives, duties, obligations and
    responsfbflftfes, heretofeTe vested In and devolv-
    ing upon the Board of Insurance Commissioners as
    heretofore constftuted under prior statutes; the
    Chairman of said Board; the Life Insurance Commis-
    sioner; the Fire Insurance Commfssioner; and the
    Casualty Insurance Commissioner, shall hereafter *
    be vested in the State Board of Insurance as a
    body, and except as provided herein, they shall
    be exercised, performed, carried out, and adminis-
    tered by the Commisslone~ of Insurance as the
    chfef executfve ad admir.iat:?ativeofficer of the
    Board in aceordanoe with the pertinent laws of
    this state awd the rules and regulations for uni-
    form application made by the Board and subject to
    eupervfsfon of the Roard. The duties of the State
    Board of Insurance shall be primarily in a super-
    visory eapacfty and the carrying out and admlnis-
    tering the details of the Insurance Code shall be
    prfmarfly the duty an& reapoasfbilfty of the
    Commissfoner of Insurar-nee
                              acting under the super-
    vfsion of the E!oa~d.~
          Subdfvfsion (bj of Article 1.05 of the Insurance
Code is amen,dedby Senate Bill 222 provides as follows:
         '"(bjThe members of the Board shall receive
    compensation until August 1, 1958 at the rate of
    Fifteen Thousand Dollars (215,OOO.OO) per year and
    thereafter shall receive a per diem of Fifty Dol-
    lars ($50,09) per day for each claydevoted to their
    duties but the total amount of per diem for each
    Commissioner fn any year shall not exceed that
    amount set forth in the General Appropriation Bill.
    In addition to the per diem the members shall be
    entitled to thefr actual expenses but in no event
    more than allowed fn the General Appropriation
    Eill.'Y
Honorable Penn J, Jackson, Page 3 (WW-494).


          On the very wording of subdivision (b) of Article
1.05 it was contemplated by the Leglslaturo that the compen-
sation provided for therein would be provided In the General
Appropriation Bill, and in passing the General Appropriation
Bill the Legislature reaagnized the provisions of Senate Bill
222, since it appropriated money for the compensation of the
Commissioner of Insurance, which position was ereated by the
provisions of Senate Bill 222. Attorney Ganeral*s Opinion
WW-166 (1957).
          Therefore, you are advised in answer to Question
No. 1 that the compensation for the members of the Stat?
Board of Insuranas may be paid by the Comptroller of Public
Accounts out of moneys appropriated in Item 1 of the appro-
priation above quoted,
          After August 31, 1958, the provisions of subdivi-
sion (b) of Article 1.05, Texas Insuranoe Co,de,limits the
amount of compensation that may be paid each member of the
Board to $50.00 per day for each day devoted to their duties,
not to exce@d the amount set out in the General Appropriation
Bill. The General Appropriation 'Billsets this amount at
$15,000 each for the fiscal year ending August 31, 1959.
Therefore, the members of the State Board of Insurance are
limited to a per diem of $50.00 per day, not to exceed 300
days during the fiscal year ending August 31, 1959. Sinae
the provisions of Article l.C5 supra speeifieally pravfded
for an annual salary for the fiscal year ending August 31,
1958, and a per diem thereafter, you are advised in answer
to youp secmmd question that the members of the State Board
of Insurance cannot be paid at the rate of 1/12th of the
annual appropriation fop thcfr compensation, but are entitled
to be paid their per diem provided in A~tfcle 1.05.
          In holding that the provisions of Article l,e5 limit
the amount of compensation that may be paid the members of
the State Boar,3of InaEranoe, we ape not unmindful of the pro-
visions of Senate Bill 58, Acts of the 55th Legislature, 1957,
Regular Session, Chapter 4, page 5, which suspends the salary
laws for State officers and State employees for the period
beginning September 1, 1957, and ending August 31, 1959.
Senate Bill 58 was passed by the Legislature on February 13,
1957, while Senate Bill 222 was passed May 23, 1957. Senate
Bill 222 being the later enactment of the Legislature. must
control over the provisions of Senate Bill 58.
Jesus de la 0, 227 S.W.2d 212 (Tex. Grim. 1950);
Broeter, 145 Tex. 142, 196 S.W.2d 82 (1946); Town
Terrell, 118 Tex. 463, 16 S,W.2d 1063 (1929); Stevenson'v.
Honorable Penn J. Jackson, Page 4 (WW-494).


State, 159 S.W. 505 (Tex. Grim. 1913); Parshall v, State,
m.W.     7.59 (Tex. Crlm. 1911).
          Article 4359, Vernon's Civil Statutes, provides in
part:
          "It is hereby provided that a department,
     court, school, or other state agency may prepare
     and present payroll claims to the Comptroller
     prior to the end of the payroll period, which
     said payroll claims shall be verified by affidavit
     as to services theretofore actually performed
     within such payroll period prior to the date of
     such payroll claims; and such payroll claims need
     not be verified by affidavit as to any services to
     be performed during such payroll period subsequent
     to the date of such payroll claims. Such claims
     when so presented shall be prepared and approved
     as otherwise provided below. The Comptroller shall
     accept such payroll claim when presented and pre-
     pare warrants in payment thereof prior to date such
     claims become due and payable, and hold such war-
     rants for delivery until the claims become due and
     payable. Such warrants shall be dated as of the
     due date of the claim and shall not be delivered to
     the claimant until the end of the pay period.
     The Treasurer Is hereby authorized to countersign
     such warrants and to make such entry as to properly
     take them into account. In order that such war-
     rants may be ready for delivery at the end of the
     pay period the Comptroller Is authorized to make
     such rules and regulations as may be necessary for
     filing payroll claims in advance of the pay period,
     and for the preparation and writing of warrants in
     payment thereof to adequately and properly achieve
     such purpose."
          We know of no provision which would prohibit the
members of the State Board of Insurance from being carried
on the payroll of your Department. Therefore, the provisions
of Article 4359 would authorize you to have prepared and pre-
sent payroll claims of your Department to the Comptroller,
inoluding the claim for the compensation of each member of
the State Board of Insurance. The only additional fact that
must be shown on the payroll is the number of days claimed
by each member for the particular payroll period. As stated
above, the only limitation in the amount of compensation is
$50.00 a day, not to exceed 300 days for the fiscal year
ending August 31, 1959.
Honorable Penn J, Jackson, Page 5 ('N-494).




         Each member of the State Board of Insurance
         after August 31, 1958, may be paid $50.00
         per day xxnperxation for each day &voted
         to h%a &ties not to exceed 300 days for
         the fiscal year ending August 31, 1959, and
         such wm~ensation may be paid out of the
         appr6priat,foncontained Jn Item 1 OP the
         appro;:r:a,tfcc?
                       ,underthe heading "Beard 'CC
         Inzw~ame  Commisslonere" in House Bill 133,
         Acztsof the 55th LegiCature, Regular Ses-
                             385, pase 870, at page

                             You-c ver-ytrul,y,
                             WILL WILSON
                             Attorney aineral of Texas

                                   /$a-   d7@+
                                  0’
                             BY
                                  John Reeves
                                  Assistant